         BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


 IN RE CROP INPUTS ANTITRUST                       MDL No. 2993
 LITIGATION


                                     PROOF OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that copies of the foregoing Notice of

Appearance and attachments were served on all parties in the following cases electronically via

ECF, or as indicated below, on March 11, 2021.
Via Electronic Mail                                Via Electronic Mail
Robert L. King                                     W. Joseph Bruckner
Stephen M. Tillery                                 Robert K. Shelquist
Jamie Boyer                                        Brian D. Clark
Carol O’Keefe                                      Rebecca A. Peterson
John A. Libra                                      Stephanie A. Chen
Randall P. Ewing                                   LOCKRIDGE GRINDAL NAUEN P.L.L.P.
KOREIN TILLERY LLC                                 100 Washington Ave. South, Suite 2200
One U.S. Bank Plaza                                Minneapolis, MN 63101
505 N. 7th Street, Suite 3600                      wjbruckner@locklaw.com
St. Louis, MO 63101                                rkshelquist@locklaw.com
rking@koreintillery.com                            bdclark@locklaw.com
stillery@koreintillery.com                         rapeterson@locklaw.com
jboyer@koreintillery.com                           sachen@locklaw.com
cokeefe@koreintillery.com
                                                   Counsel for Plaintiff Charles Lex
Counsel for Plaintiffs Charles Lex, Jason J.
Canjar d/b/a Yedinak Registered Holsteins,         Lex v. Bayer CropScience LP, et al. No. 3:21-cv-
Barbara Piper                                      00122 (S.D. Ill.)

Lex v. Bayer CropScience LP, et al. No. 3:21-
cv-00122 (S.D. Ill.)
Canjar v. Bayer CropScience, et al., No. 3:21-
cv-00181 (S.D. Ill.)
Piper, et al., v. Bayer CropScience, et al., No.
3:21-cv-00021 (S.D. Ill.)




                                                   2
Via Electronic Mail                              Via Electronic Mail
J. Barton Goplerud                               George A. Zelcs
Brandon M. Bohlman                               John Libra
SCHINDLER, ANDERSON, GOPLERUD &                  Randall P. Ewing, Jr.
WEESE P.C.                                       Jonathon Byrer
5015 Grand Ridge Drive, Suite 100                Ryan Z. Cortazar
West Des Moines, IA 50265                        KOREIN TILLERY, LLC
goplerud@sagwlaw.com                             205 North Michigan Avenue, Suite 1950
bohlman@sagwlaw.com                              Chicago, IL 60601
                                                 gzelcs@koreintillery.com
Counsel for Plaintiff Charles Lex                jlibra@koreintillery.com
                                                 rewing@koreintillery.com
Lex v. Bayer CropScience LP, et al. No. 3:21-    jbyrer@koreintillery.com
cv-00122 (S.D. Ill.)                             rcortazar@koreintillery.com

                                                 Counsel for Plaintiffs Jason J. Canjar d/b/a Yedinak
                                                 Registered Holsteins, Barbara Piper

                                                 Canjar v. Bayer CropScience, et al., No. 3:21-cv-
                                                 00181 (S.D. Ill.)

                                                 Piper, et al., v. Bayer CropScience, et al., No. 3:21-
                                                 cv-00021 (S.D. Ill.)

Via Electronic Mail                              Via Electronic Mail
Mark Edelson                                     Joseph E. Mariotti
EDELSON LECHTZIN LLP                             CAPUTO & MARIOTTI, P.C.
3 Terry Drive, Suite 205                         730 Main Street
Newtown, PA 18940                                Moosic, PA 18507
medelson@edelson-law.com                         jmariotti@caputomariotti.com

Counsel for Plaintiff Jason J. Canjar d/b/a      Counsel for Plaintiff Jason J. Canjar d/b/a Yedinak
Yedinak Registered Holsteins                     Registered Holsteins

Canjar v. Bayer CropScience, et al., No. 3:21-   Canjar v. Bayer CropScience, et al., No. 3:21-cv-
cv-00181 (S.D. Ill.)                             00181 (S.D. Ill.)




                                                 3
Via Electronic Mail                            Via Electronic Mail
Charles F. Barrett                             Gregory S. Asciolla
NEAL & HARWELL, PLC                            Karin E. Garvey
1201 Demonbreun Street, Suite 1000             Jonathan S. Crevier
Nashville, Tennessee 37203                     LABATON SUCHAROW LLP
cbarrett@nealharwell.com                       140 Broadway
                                               New York, New York 10005
Counsel for Plaintiff Jones Planting Co. III   gasciolla@labaton.com
                                               kgarvey@labaton.com
Jones Planting Co. III v. Bayer CropScience    jcrevier@labaton.com
LP, et al., No. 3:21-cv-00173 (S.D. Ill.)
                                               Counsel for Plaintiff Jones Planting Co. III

                                               Jones Planting Co. III v. Bayer CropScience LP, et
                                               al., No. 3:21-cv-00173 (S.D. Ill.)

Via Electronic Mail                            Via Electronic Mail
Jonathan P. Barrett                            Michael R. Cashman
BARRETT LAW, PLLC                              Anne T. Regan
121 Colony Crossing, Suite D                   Nathan D. Prosser
Madison, MS 39110                              HELLMUTH & JOHNSON, PLLC
jpb@barrettlawms.com                           8050 West 78th Street
                                               Edina, Minnesota 55439
Counsel for Plaintiff Jones Planting Co. III   mcashman@hjlawfirm.com
                                               aregan@hjlawfirm.com
Jones Planting Co. III v. Bayer CropScience    nprosser@hjlawfirm.com
LP, et al., No. 3:21-cv-00173 (S.D. Ill.)
                                               Counsel for Plaintiffs Ryan Bros., Inc. and Michael J.
                                               Ryan

                                               Ryan Bros., Inc., et al., v. Bayer CropScience LP, et
                                               al., No. 0:21-cv-00433 (D. Minn.)




                                               4
Via Electronic Mail                              Via Electronic Mail
Drew R. Ball                                     Derek Y. Brandt
Steve McCann                                     Leigh M. Perica
BALL & McCANN, P.C.                              Connor P. Lemire
161 North Clark Street, Suite 1600               MCCUNE WRIGHT AREVALO, LLP
Chicago, Illinois 60601                          231 North Main Street, Suite 20
Drew@BallMcCannLaw.com                           Edwardsville, Illinois 62025
Steve@BallMcCannLaw.com                          dyb@mccunewright.com
                                                 lmp@mccunewright.com
Counsel for Plaintiffs Ryan Bros., Inc. and      cpl@mccunewright.com
Michael J. Ryan
                                                 Counsel for Plaintiff Darren Duncan
Ryan Bros., Inc., et al., v. Bayer CropScience
LP, et al., No. 0:21-cv-00433 (D. Minn.)         Duncan v. Bayer CropScience LP, et al., No. 3:21-cv-
                                                 00158 (D. Minn.)




                                                 5
Via Electronic Mail                           Via Electronic Mail
Richard D. McCune                             Daniel E. Gustafson
MCCUNE WRIGHT AREVALO, LLP                    Daniel C. Hedlund
3281 East Guasti Road, Suite 100              Michelle J. Looby
Ontario, California 91761                     Daniel J. Nordin
rdm@mccunewright.com                          Mickey L. Stevens
                                              GUSTAFSON GLUEK PLLC
Counsel for Plaintiff Darren Duncan           Canadian Pacific Plaza
                                              120 South Sixth Street, Suite 2600
Duncan v. Bayer CropScience LP, et al., No.   Minneapolis, MN 55402
3:21-cv-00158 (D. Minn.)                      dgustafson@gustafsongluek.com
                                              dhedlund@gustafsongluek.com
                                              mlooby@gustafsongluek.com
                                              dnordin@gustafsongluek.com
                                              mstevens@gustafsongluek.com

                                              Counsel for Plaintiffs Eagle Lake Farms Partnership,
                                              Dan Flaten, Randi Handwerk, Leon Pfaff,

                                              Eagle Lake Farms Partnership v. Bayer CropScience
                                              LP, et al., No. 0:21-cv-00543 (D. Minn.)

                                              Flaten v. Bayer CropScience LP, et al., No. 0:21-cv-
                                              00404 (D. Minn.)

                                              Handwerk v. Bayer CropScience LP, et al., No. 0:21-
                                              cv-00351 (D. Minn.)

                                              Pfaff v. Bayer CropScience LP, et al., No. 0:21-cv-
                                              00462 (D. Minn.)

Via Electronic Mail                           Via Electronic Mail
Richard M. Paul III                           Anne T. Regan
Ashlea G. Schwarz                             Nathan D. Prosser
PAUL LLP                                      HELLMUTH & JOHNSON PLLC
601 Walnut Street, Suite 300                  8050 West 78th Street
Kansas City, MO 64106                         Edina, MN 55439
Rick@PaulLLP.com                              aregan@hjlawfirm.com
Ashlea@PaulLLP.com                            nprosser@hjlawfirm.com

Counsel for Plaintiff Dan Flaten              Counsel for Plaintiff Randi Handwerk

Flaten v. Bayer CropScience LP, et al., No.   Handwerk v. Bayer CropScience LP, et al., No. 0:21-
0:21-cv-00404 (D. Minn.)                      cv-00351 (D. Minn.)



                                              6
Via Electronic Mail                                Via Electronic Mail
Joseph W. Cotchett                                 Joseph Goldberg
Adam J. Zapala                                     Vincent J. Ward
Karin B. Swope                                     Frank T. Davis
Elizabeth T. Castillo                              Josh B. Ewing
James G.B. Dallal                                  FREEDMAN BOYD HOLLANDER
Reid W. Gaa                                        GOLDBERG URIAS & WARD P.A.
COTCHETT, PITRE & MCCARTHY, LLP                    20 First Plaza, Suite 700
840 Malcolm Road, Suite 200                        Albuquerque, NM 87102
Burlingame, CA 94010                               jg@fbdlaw.com
jcotchett@cpmlegal.com                             vwj@fbdlaw.com
azapala@cpmlegal.com                               ftd@fbdlaw.com
kswope@cpmlegal.com                                jbe@fbdlaw.com
ecastillo@cpmlegal.com
jdallal@cpmlegal.com                               Counsel for Plaintiff Randi Handwerk
rgaa@cpmlegal.com
                                                   Handwerk v. Bayer CropScience LP, et al., No. 0:21-
Counsel for Plaintiff Randi Handwerk               cv-00351 (D. Minn.)

Handwerk v. Bayer CropScience LP, et al., No.
0:21-cv-00351 (D. Minn.)

Via Electronic Mail                                Via Electronic Mail
Robert J. Gralewski, Jr.                           Kenneth A. Wexler
Samantha L. Greenberg                              Mark R. Miller
KIRBY McINERNEY LLP                                Melinda J. Morales
600 B Street, Suite 2110                           WEXLER WALLACE LLP
San Diego, CA 92101                                55 W. Monroe Street, Suite 3300
bgralewski@kmllp.com                               Chicago, Illinois 60603
sgreenberg@kmllp.com                               kaw@wexlerwallace.com
                                                   mrm@wexlerwallace.com
Counsel for Plaintiff Leon Pfaff                   mjm@wexlerwallace.com

Pfaff v. Bayer CropScience LP, et al., No. 0:21-   Counsel for Plaintiff Leon Pfaff
cv-00462 (D. Minn.)
                                                   Pfaff v. Bayer CropScience LP, et al., No. 0:21-cv-
                                                   00462 (D. Minn.)




                                                   7
Via Electronic Mail                                Via Electronic Mail
Timothy D. Battin                                  Robert A. Clifford
Christopher V. Le                                  Shannon M. McNulty
STRAUS & BOIES, LLP                                CLIFFORD LAW OFFICES, P.C.
4041 University Drive, Suite 500                   120 North LaSalle, #3100
Fairfax, VA 22030                                  Chicago, Illinois 60602
tbattin@straus-boies.com                           rac@cliffordlaw.com
cle@straus-boies.com                               smm@cliffordlaw.com

Counsel for Plaintiff Leon Pfaff                   Counsel for Plaintiff John C. Swanson

Pfaff v. Bayer CropScience LP, et al., No. 0:21-   Swanson v. Bayer CropScience LP, et al., No. 3:21-
cv-00462 (D. Minn.)                                cv-00046 (S.D. Ill.)

Via Electronic Mail                                Via Electronic Mail
Linda P. Nussbaum                                  Arthur N. Bailey
Bart D. Cohen                                      Marco Cercone
Christopher B. Sanchez                             RUPP BAASE PFALZGRAF CUNNINGHAM LLC
Louis Kessler                                      1600 Liberty Building
NUSSBAUM LAW GROUP, P.C.                           424 Main Street
1211 Avenue of the Americas, 40th Floor            Buffalo, New York 14202
New York, NY 10036                                 bailey@ruppbaase.com
lnussbaum@nussbaumpc.com                           cercone@ruppbaase.com
bcohen@nussbaumpc.com
csanchez@nussbaumpc.com                            Counsel for Plaintiff John C. Swanson
lkessler@nussbaumpc.com
                                                   Swanson v. Bayer CropScience LP, et al., No. 3:21-
Counsel for Plaintiff John C. Swanson              cv-00046 (S.D. Ill.)

Swanson v. Bayer CropScience LP, et al., No.
3:21-cv-00046 (S.D. Ill.)




                                                   8
Via Electronic Mail                            Via Electronic Mail
Rex A. Sharp                                   Isaac Diel
Ruth Anne French-Hodson                        Greg Bentz
SHARP LAW, LLP                                 SHARP LAW, LLP
5301 W. 75th Street                            6900 College Blvd., Suite 285
Prairie Village, KS 66208                      Overland Park, KS 66211
rsharp@midwest-law.com                         idiel@midwest-law.com
rafrenchhodson@midwest-law.com                 gbentz@midwest-law.com

Counsel for Plaintiff Melinda Budde            Counsel for Plaintiff Melinda Budde

Budde v. Bayer CropScience LP, et al., No.     Budde v. Bayer CropScience LP, et al., No. 2:21-cv-
2:21-cv-02095 (D. Kan.)                        02095 (D. Kan.)

Via Electronic Mail                            Via Electronic Mail
Brian C. Gudmundson                            Hart L. Robinovitch
Alyssa J. Leary                                ZIMMERMAN REED LLP
David M. Cialkowski                            14646 N. Kierland Blvd., Suite 145
ZIMMERMAN REED LLP                             Scottsdale, AZ 85254
1100 IDS Center, 80 S. 8th St.                 hart.robinovitch@zimmreed.com
Minneapolis, MN 55402
david.cialkowski@zimmreed.com                  Counsel for Plaintiff B. Carlson
brian.gudmundson@zimmreed.com
alyssa.leary@zimmreed.com                      Carlson v. Bayer CropScience LP, et al., No. 0:21-cv-
                                               00475 (D. Minn.)
Counsel for Plaintiffs B. Carlson, B. DeKrey

Carlson v. Bayer CropScience LP, et al., No.
0:21-cv-00475 (D. Minn.)

DeKrey v. Bayer CropScience LP, et al., No.
0:21-cv-00639 (D. Minn.)




                                               9
Via Electronic Mail                          Via Electronic Mail
John W. “Don” Barrett                        Jonathan W. Cuneo
Katherine Barrett Riley                      Victoria Sims
David McMullan, Jr.                          Blaine Finley
Sterling Starns                              CUNEO GILBERT & LADUCA, LLP
BARRETT LAW GROUP, P.A.                      4725 Wisconsin Ave., NW Suite 200
P.O. Box 927                                 Washington, DC 20016
404 Court Square North                       jonc@cuneolaw.com
Lexington, Mississippi 39095-0927            vicky@cuneolaw.com
dbarrett@barrettlawgroup.com                 bfinley@cuneolaw.com
kbriley@barrettlawgroup.com
dmcmullan@barrettlawgroup.com                Counsel for Plaintiff Vienna Eqho Farms
sstarns@barrettlawgroup.com
                                             Vienna Eqho Farms v. Bayer CropScience LP, et al.,
Counsel for Plaintiff Vienna Eqho Farms      No. 3:21cv00204 (S.D. Ill.)

Vienna Eqho Farms v. Bayer CropScience LP,
et al., No. 3:21cv00204 (S.D. Ill.)

Via Electronic Mail                          Via Electronic Mail
Vincent Briganti                             Kathy L. Osborn
Christian Levis                              FAEGRE DRINKER BIDDLE & REATH LLP
Roland R. St. Louis, III                     300 North Meridian Street, Suite 2500
Noelle Feigenbaum                            Indianapolis, IN 46204
LOWEY DANNENBERG, P.C.                       Kathy.osborn@faegredrinker.com
44 South Broadway
White Plains, NY 10601                       Counsel for Defendant CHS Inc.
vbriganti@lowey.com
clevis@lowey.com
rstlouis@lowey.com
nfeigenbaum@lowey.com

Counsel for Plaintiffs Barbara Piper, as
Executrix of the Estate of Michael Piper,
Charles Lex, John
Swanson, Jones Planting Co. III, and Jason
Canjar




                                             10
Via Electronic Mail                            Via Electronic Mail
Donald M. Flack, Jr.                           Travis H. Campbell
ARMSTRONG TEASDALE LLP                         BRYAN CAVE LEIGHTON PAISNER LLP
7700 Forsyth Blvd., Suite 1900                 One Metropolitan Square
St. Louis, MO 63105                            211 North Broadway, Suite 3600
dflack@armstrongteasdale.com                   St. Louis, MO 63102
                                               Travis.campbell@bclplaw.com
Counsel for Defendant Corteva Inc.
                                               Counsel for Defendant Nutrien Ag Solutions Inc.

Via Electronic Mail                            Via Electronic Mail
Troy A. Bozarth                                Michael J. Nester
HEPLERBROOM LLC                                DONOVAN ROSE NESTER, P.C.
130 North Main Street                          15 North 1st Street, Suite A
P.O. Box 510                                   Belleville, IL 62220
Edwardsville, IL 62025                         mnester@drnpc.com
tab@heplerbroom.com
                                               Counsel for Defendant Syngenta Corporation
Counsel for Defendant BASF Corporation

Via Electronic Mail                            Via Electronic Mail
Nathan P. Eimer                                Craig C. Martin
Brian Chang                                    Matt D. Basil
Sarah H. Catalano                              WILLKIE FARR & GALLAGHER LLP
Vanessa G. Jacobsen                            300 N. LaSalle
EIMER STAHL LLP                                Chicago, IL 60654
224 South Michigan Ave., Suite 1100            cmartin@willkie.com
Chicago, IL 60604                              mbasil@willkie.com
neimer@eimerstahl.com
bchang@eimerstahl.com                          Counsel for Defendant Univar Solutions, Inc.
scatalano@eimerstaho.com
vjacobsen@eimerstaho.com

Counsel for Defendant Winfield Solutions LLC




                                               11
Via Electronic Mail                             Via Electronic Mail
Michael L. McCluggage                           Colby A. Kingsbury
EIMER STAHL LLP                                 FAEGRE DRINKER BIDDLE & REATH LLP
224 South Michigan Ave., Suite 1100             311 South Wacker Drive, Suite 4300
Chicago, IL 60604                               Chicago, IL 60606
mmccluggage@eimerstahl.com                      Colby.kingsbury@faegredrinker.com

Counsel for Defendant Federated Co-             Counsel for Defendant CHS Inc.
Operatives Ltd.

Via Electronic Mail                             Via Electronic Mail
Jason A. Leckerman                              Karl L. Cambronne
1735 Market Street, 51st Floor                  CHESTNUT CAMBRONNE PA
Philadelphia, PA 19103-7599                     100 Washington Avenue South, Suite 1700
leckermanj@ballardspahr.com                     Minneapolis, MC 55401
                                                kcambronne@chestnutcambronne.com
Counsel for Corteva, Inc. and Pioneer Hi-Bred
International, Inc.                             Counsel for Plaintiff T. Schultz

Via Electronic Mail                             Via Electronic Mail
Patrick Howard                                  Garrett D. Blanchfield
SALTZ, MONGELUZZI & BENDESKY, P.C.              REINHARDT WENDORF & BLANCHFIELD
1650 Market Street, 52nd Floor                  332 Minnesota Street, Suite W1050
Philadelphia, PA 19103                          St. Paul MN 55101
phoward@smbb.com                                g.blanchfield@reblawfirm.com

Counsel for Plaintiff Tom Burke Farms           Counsel for Plaintiff Hapka Farms, Inc., et al.

Via Electronic Mail                             Via Electronic Mail
Shylah R. Alfonso                               Laura Shores
PERKINS COIE LLP                                ARNOLD & PORTER KAY SCHOLER LLP
1201 Third Avenue, Suite 4900                   601 Massachusetts Ave., NW
Seattle, WA 98101                               Washington, D.C. 20001
SAlfonzo@perkinscoie.com                        laurashores@arnoldporter.com
                                                Counsel for Bayer CropScience, Inc. and Bayer
Counsel for Simplot AB Retail Sub, Inc.         CropScience, LP




                                                12
Via Electronic Mail
F. Matthew Ralph
DORSEY & WHITNEY LLP
50 South Sixth Street, Suite 1500
Minneapolis, MN 55042-1498
ralph.matthew@dorsey.com

Counsel for GROWMARK, Inc, and
GROWMARK FS, LLC

          Respectfully submitted March 11, 2021.

                                             s/Lee A. Peifer
                                             Lee A. Peifer
                                             EVERSHEDS SUTHERLAND (US) LLP
                                             999 Peachtree Street, NE, Suite 2300
                                             Atlanta, Georgia 30309-3996
                                             404-853-8000 (tel.)
                                             404-853-8806 (fax)
                                             leepeifer@eversheds-sutherland.com

                                             Counsel for Tenkoz, Inc.




                                               13
